NO. 12-18-00075-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 TOSCHA FAY SPONSLER,                             §      APPEAL FROM THE 217TH
 APPELLANT

 V.                                               §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §      ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Toscha Fay Sponsler appeals her convictions for, among other things, evading arrest with
a vehicle while using a deadly weapon and aggravated assault on a public servant with a deadly
weapon. In two issues, Appellant challenges the sufficiency of the evidence supporting her
convictions. We affirm.


                                         BACKGROUND
       Appellant was arrested for evading arrest or detention on foot after she fled an officer
attempting to investigate a recent theft from a nearby retail store. She was handcuffed and placed
in the back seat of a police patrol car. While officers investigated further, Appellant managed to
slip one of her hands out of the handcuffs and flee in the patrol car. A high speed chase involving
multiple officers ensued. During the chase, Appellant steered her vehicle toward an officer, whose
patrol vehicle was parked in the center turn lane. The officer and Appellant took evasive
maneuvers and narrowly avoided a collision. After nearly twenty-five minutes of pursuit, officers
apprehended Appellant.
       Appellant was charged by indictment with, among other things, evading arrest with a
vehicle while using a deadly weapon and aggravated assault on a public servant with a deadly
weapon. Appellant pleaded “not guilty,” and the matter proceeded to a jury trial. The jury found
Appellant “guilty” as charged on each of these counts. Following a trial on punishment, the jury
found certain enhancement allegations to be “true” and assessed Appellant’s punishment at
imprisonment for forty-five years on each of the aforementioned offenses. The trial court
sentenced Appellant accordingly, and this appeal followed.


                                        EVIDENTIARY SUFFICIENCY
       In her first issue, Appellant argues that the evidence is insufficient to sustain the jury’s
finding that she is “guilty” of aggravated assault on a public servant. In her second issue, Appellant
contends that the evidence is legally insufficient to support that she used a deadly weapon in
conjunction with the offenses at issue.
Standard of Review
       The Jackson v. Virginia1 legal sufficiency standard is the only standard that a reviewing
court should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the state is required to prove beyond a reasonable doubt. See Brooks v. State,
323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Legal sufficiency is the constitutional minimum
required by the Due Process Clause of the Fourteenth Amendment to sustain a criminal conviction.
See Jackson, 443 U.S. at 315–16, 99 S. Ct. at 2786–87; see also Escobedo v. State, 6 S.W.3d 1, 6
(Tex. App.–San Antonio 1999, pet. ref’d). The standard for reviewing a legal sufficiency
challenge is whether any rational trier of fact could have found the essential elements of the offense
beyond a reasonable doubt. See Jackson, 443 U.S. at 320, 99 S. Ct. at 2789; see also Johnson v.
State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993). The evidence is examined in the light most
favorable to the verdict. See Jackson, 443 U.S. at 320, 99 S. Ct. at 2789; Johnson, 871 S.W.2d
at 186. A jury is free to believe all or any part of a witness’s testimony or disbelieve all or any
part of that testimony. See Lee v. State, 176 S.W.3d 452, 458 (Tex. App.–Houston [1st Dist.]
2004), aff’d, 206 S.W.3d 620 (Tex. Crim. App. 2006). A successful legal sufficiency challenge
will result in rendition of an acquittal by the reviewing court. See Tibbs v. Florida, 457 U.S. 31,
41–42, 102 S. Ct. 2211, 2217–18, 72 L. Ed. 2d 652 (1982).
       Circumstantial evidence is as probative as direct evidence in establishing guilt, and
circumstantial evidence alone can be sufficient to establish guilt. Rodriguez v. State, 521 S.W.3d
822, 827 (Tex. App.–Houston [1st Dist.] 2017, no pet.) (citing Sorrells v. State, 343 S.W.3d 152,

       1
           443 U.S. 307, 315–16, 99 S. Ct. 2781, 2786–87, 61 L. Ed. 2d 560 (1979).


                                                        2
155 (Tex. Crim. App. 2011)). Each fact need not point directly and independently to the guilt of
the appellant, as long as the cumulative force of all the incriminating circumstances is sufficient
to support the conviction. See Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Juries
are permitted to draw multiple reasonable inferences as long as each inference is supported by the
evidence presented at trial. Id. at 15. Juries are not permitted to come to conclusions based on
mere speculation or factually unsupported inferences or presumptions. Id. An inference is a
conclusion reached by considering other facts and deducing a logical consequence from them,
while speculation is mere theorizing or guessing about the possible meaning of facts and evidence
presented. Id. at 16.
        The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict
the State’s theories of liability, and adequately describes the particular offense for which the
defendant is tried.” Id.
Aggravated Assault on a Public Servant
        To prove the Appellant committed aggravated assault on a public servant, the State was
required to demonstrate that she (1) intentionally or knowingly (2) threatened a person 2 with
imminent bodily injury, (3) while exhibiting a deadly weapon, and (4) knew that the person was a
public servant lawfully discharging an official duty. See TEX. PENAL CODE ANN. §§ 22.01(a)(2)
(West Supp. 2018), 22.02(a)(2), (b)(2)(B) (West 2011). The actor is presumed to have known the
person assaulted was a public servant if the person was wearing a distinctive uniform or badge
indicating the person’s employment as a public servant. Id. § 22.02(c).
        In the instant case, Lufkin Police Department Corporal Eduardo Ibarra testified that video
footage admitted into evidence and taken by one of the pursuing patrol cars shows Constable Chad
Wilson’s marked unit stopped in the center turn lane with his emergency lights on. Ibarra further
testified that Appellant swerved from the right lane to the left lane, causing half of the stolen patrol
car she was driving to cross the line separating the left lane from the center turn lane. Thus,
according to Ibarra’s testimony, the patrol vehicle driven by Appellant was headed directly toward
Wilson’s patrol vehicle. Ibarra stated that if Wilson had not moved his vehicle, there would have

        2
            The indictment specified that Appellant committed this offense against Chad Wilson.


                                                          3
been a “head-on” collision. The record reflects that Appellant drove the patrol car within three or
four feet of Wilson’s patrol vehicle before swerving back to the right. The record further reflects
that Wilson was inside his patrol unit at this time.
         Angelina County Constable for Precinct 3 Chad Wilson testified that he is an elected
official and a licensed peace officer. Wilson further testified that when he became aware of the
high speed chase, he planned to lay a spike strip on the roadway ahead of the stolen patrol vehicle.
He identified Appellant in court as the person in the vehicle being pursued. Moreover, video
footage taken from his patrol vehicle video was admitted into evidence. Wilson testified that the
overhead emergency lights on his patrol vehicle were activated when he stopped in the center turn
lane. He acknowledged that the wheels of his patrol vehicle were over the line separating the
center turn lane from the left lane of oncoming traffic and that there was traffic behind him. Wilson
stated that he intended to get out and deploy the spike strip, but Appellant’s vehicle was fast
approaching and he was unable to exit his vehicle in time to deploy the spikes. He further stated
that he saw the patrol vehicle driven by Appellant cross both oncoming lanes and enter the center
lane where he was stopped in his vehicle before she made an evasive maneuver back to the right.
Wilson testified that Appellant’s action caused him to feel threatened and fearful. Wilson further
testified that Appellant was operating the stolen patrol vehicle in a manner capable of causing
death or serious bodily injury and the approaching vehicles were travelling at a high rate of speed.
         Furthermore, the jury considered evidence that Appellant (1) intentionally slipped out of
her handcuffs and squeezed past the partition to access the front seat of the patrol car, (2) failed to
stop for marked patrol cars pursuing her with their overhead lights and sirens activated, (3)
intentionally evaded spike strips deployed in her path, and (4) attempted to remove the rifle from
the patrol car’s gun rack. Based on this evidence, the jury reasonably could find that Appellant
acted intentionally or knowingly during the entirety of the high speed pursuit so as to evade arrest,
including when she steered the stolen patrol car from the right lane to the left lane placing the
stolen patrol vehicle temporarily in a head on collision course with Wilson’s vehicle before
swerving back into the right lane, missing Wilson’s vehicle by only three to four feet.3



          3
            Appellant notes in her brief that there is testimony that Wilson pulled his vehicle partially into the lefthand
oncoming lane of traffic because his road spikes only were ten feet long and would not extend across two lanes of
traffic. However, this evidence does not serve to negate evidence that Appellant steered the stolen patrol car toward
Wilson’s vehicle, which had its emergency lights activated.


                                                            4
Vehicle as Deadly Weapon
       To prove Appellant committed aggravated assault on a public servant, the State also was
required to demonstrate that Appellant used or exhibited a vehicle as a deadly weapon during the
commission of the offense. See TEX. PENAL CODE ANN. § 22.02(a)(2). Appellant’s use or
exhibition of a deadly weapon also relates to her enhanced sentence for evading arrest with a
vehicle. See id. §§ 12.35(c) (West 2011), 38.04(b)(1) (West 2016).
       The Texas Penal Code defines a “deadly weapon” as “anything that in the manner of its
use or intended use is capable of causing death or serious bodily injury.” Id. § 1.07(a)(17)(B)
(West Supp. 2018). “To determine whether the evidence supports a deadly weapon finding in
cases involving motor vehicles, we conduct a two-part analysis.” Foley v. State, 327 S.W.3d 907,
916 (Tex. App.–Corpus Christi 2010, pet. ref’d); Hilburn v. State, 312 S.W.3d 169, 177 (Tex.
App.–Fort Worth 2010, no pet.) (citing Sierra v. State, 280 S.W.3d 250, 255 (Tex. Crim. App.
2009)); see also Bowman v. State, No. 12-12-00273-CR, 2013 WL 3874919, at *2 (Tex. App.–
Tyler July 24, 2013, pet. ref’d) (mem. op., not designated for publication). We first “evaluate the
manner in which the defendant used the motor vehicle during the felony.” Sierra, 280 S.W.3d at
255. We then “consider whether, during the felony, the motor vehicle was capable of causing
death or serious bodily injury.” Id. We must examine the record for evidence that there was
someone present who was placed in danger of serious bodily injury or death. See Drichas v. State,
219 S.W.3d 471, 475–76 (Tex. App.–Texarkana 2007, no pet.).
       In the instant case, the evidence reflects that Appellant led multiple officers on a high speed
chase for over twenty-five minutes. The evidence further reflects that Appellant swerved to avoid
spike strips and also swerved from the righthand lane across the dividing line for the center turn
lane nearly striking head-on the patrol vehicle occupied by Wilson, which was stopped in the center
turn lane. Lastly, Wilson testified that Appellant was operating the stolen vehicle in a manner
capable of causing death or serious bodily injury.
Summation
       Based on our review of the entirety of the record, including the aforementioned evidence
and video evidence taken from multiple patrol cars involved in the pursuit, we conclude that the
jury reasonably could have found beyond a reasonable doubt that Appellant intentionally or
knowingly threatened Wilson with imminent bodily injury and knew, or, having considered the
fact that Wilson was in a marked patrol vehicle with its overhead lights activated, is presumed to



                                                 5
have known, that Wilson was a public servant lawfully discharging an official duty. See TEX.
PENAL CODE ANN. §§ 22.01(a)(2), 22.02(a)(2), (b)(2)(B), (c). Based on our review of the record,
we further conclude that the jury reasonably could have found that Appellant used the stolen patrol
car in a dangerous manner, thereby placing Wilson in danger of serious bodily injury or death.
Therefore, we hold that the evidence is legally sufficient to support the jury’s “guilty” verdict and
its “deadly weapon” finding for enhancement purposes. Appellant’s first and second issues are
overruled.


                                                   DISPOSITION
         Having overruled Appellant’s first and second issues, we affirm the trial court’s judgment.

                                                                 GREG NEELEY
                                                                    Justice



Opinion delivered November 5, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          6
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         NOVEMBER 5, 2018


                                         NO. 12-18-00075-CR


                                    TOSCHA FAY SPONSLER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 217th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2017-0649)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.